Case 3:18-cv-01286-TJC-MCR Document1 Filed 11/01/18 Page 1 of 5 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA pneu,

 

“TPH Es 4G
Civil Case Number: (oi, Pte RI ae
MOLLE Dis PRC P OE ev Ah
TaciCees viel LE ce eta,
Carley Coburn, :
Plaintiff, Oe ov-| 2 Bleue SOM(R.
vs. :

Bluestem Brands, Inc. d/b/a Fingerhut,

Defendant.

 

COMPLAINT
For this Complaint, the Plaintiff, Carley Coburn, by undersigned counsel, states as

follows:
1 RISDICTION

1. This action arises out of Defendant’s repeated violations of the Telephone
Consumer Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”) and the Florida Consumer
Collection Practices Act, Fla, Stat. $§ 559.55-539.785,

2. This Court has supplemental jurisdiction over Plaintiff's state law claims pursuant
to 28 U.S.C. § 1367.

3, Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendant transacts business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.
Case 3:18-cv-01286-TJC-MCR Document1 Filed 11/01/18 Page 2 of 5 PagelD 2

PARTIES

4. The Plaintiff, Carley Coburn (‘Plaintiff’), is an adult individual residing in
Jacksonville, Florida, and is a “person” as defined by 47 U.S.C. § 153(39), and is a “consumer,”
as defined by Fla. Stat. § 559.55(2).

5. The Defendant, Bluestem Brands, Inc. d/b/a Fingerhut (“Fingerhut”), is a
Delaware business entity with an address of 7075 Flying Cloud Drive, Eden Prairie, Minnesota
55344, and is a “person” as defined by 47 U.S.C. § 153(39), and is a “creditor” as defined by

Fla. Stat. § 559.55(3).

FACTS

6. Within the last year, Fingerhut started calling Plaintiff's cellular telephone,
number 904-xxx-2047, in an attempt to collect a consumer debt allegedly owed by Plaintiff.

7. At all times mentioned herein, Fingerhut contacted Plaintiff using an automated
telephone dialer system (“ATDS” or “predictive dialer”) and/or by using an artificial or

prerecorded voice.

8. When Plaintiff answered the calls, she heard a prerecorded message requesting a
call back.
9. During several live conversations in August, September and December 2017,

Plaintiff demanded that all calls to her cease.
10. Nonetheless, Fingerhut continued to place automated calls to Plaintiff's cellular
telephone.

COUNT I
VIOLATIONS OF THE TCPA - 47 U.S.C. § 227, ET SEO.

11. The Plaintiff incorporates by reference Paragraphs | through 10 of this Complaint

as though fully stated herein.
Case 3:18-cv-01286-TJC-MCR Document 1 Filed 11/01/18 Page 3 of 5 PagelD 3

12. At all times mentioned herein and within the last four years, Defendant called
Plaintiff on her cellular telephone using an ATDS or predictive dialer and/or by using a
prerecorded or artificial voice.

13. Defendant continued to place automated calls to Plaintiff's cellular telephone after
being directed by Plaintiff to cease calling and knowing there was no consent to continue the
calls. As such, each call placed to Plaintiff was made in knowing and/or willful violation of the
TCPA, and subject to treble damages pursuant to 47 U.S.C, § 227(b)(3)(C).

14. The telephone number called by Defendant was and is assigned to a cellular
telephone service for which Plaintiff incurs charges for incoming calls pursuant to 47 U.S.C. §
227(b){1).

15. Plaintiff was annoyed, harassed and inconvenienced by Defendant’s continued
calls.

16. The calls from Defendant to Plaintiff were not placed for “emergency purposes”
as defined by 47 U.S.C. § 227(b)(1)(A)(i).

17. Each of the aforementioned calls made by Defendant constitutes a violation of the
TCPA.

18. Plaintiff is entitled to an award of $500.00 in statutory damages for each call
placed in violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).

19. Asa result of each call made in knowing and/or willful violation of the TCPA,
Plaintiff is entitled to an award of treble damages in an amount up to $1,500.00 pursuant to 47

U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(6)(3)(C).
Case 3:18-cv-01286-TJC-MCR Document 1 Filed 11/01/18 Page 4 of 5 PagelD 4

COUNT II

VIOLATIONS OF THE FLORIDA CONSUMER
COLLECTION PRACTICES ACT, FLA. STAT. §§ 559.55-559.785

20. The Plaintiff incorporates by reference Paragraphs | though 10 of this Complaint
as though fully stated herein.

21. The Defendant willfully communicated with Plaintiff with such frequency as can
reasonably be expected to harass Plaintiff or willfully engaged in other conduct which can
reasonably be expected to abuse or harass Plaintiff, in violation of the Florida Consumer
Collection Practices Act, Fla. Stat. § 559.72(7).

22. ‘Plaintiff is entitled to damages as a result of Defendant’s violations.

PRAYER FOR RELIEF
WHEREFORE, the Plaintiff prays that judgment be entered against the Defendant:

A. Statutory damages of $500.00 for each violation determined to be negligent
pursuant to 47 U.S.C. § 227(b)(3)(B);

B. Treble damages for each violation determined to be willful and/or knowing
pursuant to 47 U.S.C. § 227(b)(3)(C);

C. Statutory damages pursuant to Fla Stat.§ 559.77,

D. Punitive damages pursuant to Fla. Stat. 559.77;

E. Costs of litigation and reasonable attorney’s fees pursuant to Fla. Stat. § 559.77;
and

F. Such other and further relief as may be just and proper.

TRIAL BY JURY DEMANDED ON ALL COUNTS

Dated: October 24, 2018
+ -

» * Case 3:18-cv-01286-TJC-MCR Document1 Filed 11/01/18 Page 5 of 5 PagelD 5

Respectfully submitted,

‘sf Tamra Givens

Tamra Givens, Esq.
Florida Bar No. 657638

43 Danbury Road

Wilton, CT 06897
Telephone: (203) 653-2250
Facsimile: (203) 653-3424

tgivens @lemberglaw.com
